CRANCH, Chief Judge,
delivered the opinion of the court, (THRUSTON, Circuit Judge, absent, but assenting.) The court is of opinion that, under the circumstances of this case, the clerk could not issue a new execution without a new order; which new order must be in writing, and accompanied by the same evidence as the first. The execution is but the commencement of the suit, which, if not prosecuted, is discontinued, and must be commenced afresh. The charter of the bank does not make the order of the president a judgment of the court, nor give it any other quality of a judgment than that it is an authority to the clerk to issue an execution. It does not say that the order of the president shall be as valid and effectual as a judgment of the court; but only that the execution “shall be as valid and effectual” “as if the same had issued on judgment regularly obtained.” We are, therefore, of opinion that the scire facias must be quashed. Scire fa-cias quashed, without costs.